IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NO. WR-74,676-04

                   EX PARTE JASON EARL WOOLEY, Applicant

              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 997161-C IN THE 176 TH DISTRICT COURT
                          FROM HARRIS COUNTY

       A LCALA, J., filed a concurring opinion.

                                CONCURRING OPINION

       A LCALA, J., joins this Court’s order and concurs for the reasons expressed in her

concurring opinion in Ex parte Pointer, 492 S.W.3d 318, 320-21 (Tex. Crim. App. 2016) (per

curiam) (Alcala, J., concurring) (stating that Code of Criminal Procedure Article 1.051

permits a habeas court to appoint counsel to an indigent habeas applicant “if the court

concludes that the interests of justice require representation,” and encouraging habeas courts

to utilize this statutory authority “in order to liberally appoint counsel for pro se applicants

who . . . appear to have colorable ineffective-assistance-of-counsel claims”).

Filed: September 21, 2016

Do Not Publish